      Case 18-66766-jwc           Doc 220      Filed 05/27/20 Entered 05/27/20 13:44:18                    Desc Main
                                              Document      Page 1 of 18




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION


    In re: BEAUTIFUL BROWS LLC                                 §    Case No. 18-66766-JWC
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 11 of the United States Bankruptcy Code was filed on 10/03/2018. The case
    was converted to one under Chapter 7 on 08/30/2019. The undersigned trustee was appointed on 09/04/2019.


           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $         321,935.33
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                       0.00
                            Administrative expenses                                78,234.38
                            Bank service fees                                         195.43
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $          243,505.52
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
      Case 18-66766-jwc            Doc 220        Filed 05/27/20 Entered 05/27/20 13:44:18                       Desc Main
                                                 Document      Page 2 of 18



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 12/11/2019 and the deadline for filing
    governmental claims was 12/11/2019. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $19,346.77. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $19,346.77, for a
    total compensation of $19,346.772. In addition, the trustee received reimbursement for reasonable and
    necessary expenses in the amount of $0.00 and now requests reimbursement for expenses of $189.20 for total
    expenses of $189.202.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 04/30/2020                                     By: /s/ S. Gregory Hays
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
              Case 18-66766-jwc                        Doc 220     Filed 05/27/20 Entered 05/27/20 13:44:18                                    Desc Main
                                                                  Document      Page 3 of 18
                                                           Form 1
                                                                                                                                                      Exhibit A
                                       Individual Estate Property Record and Report                                                                   Page: 1

                                                        Asset Cases
Case No.:    18-66766-JWC                                                                 Trustee Name:      (300320) S. Gregory Hays
Case Name:        BEAUTIFUL BROWS LLC                                                     Date Filed (f) or Converted (c): 08/30/2019 (c)
                                                                                          § 341(a) Meeting Date:       10/15/2019
For Period Ending:       04/30/2020                                                       Claims Bar Date:      12/11/2019

                                   1                                2                    3                      4                    5                     6

                           Asset Description                   Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)     Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                               Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                          and Other Costs)

    1       Funds Turned Over by Chapter 11                       305,928.30              305,928.30                             305,994.30                             FA
            Trustee (u)

    2       Funds Setoff by First Data (SeeAdversary               15,916.60                 15,916.60                              15,941.03                           FA
            # 19-05118) (u)

    3       Avoidance Action Claims (u)                                 0.00                      0.00                                    0.00                          FA

    3       Assets Totals (Excluding unknown values)             $321,844.90             $321,844.90                           $321,935.33                        $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 12/31/2021                      Current Projected Date Of Final Report (TFR):             04/30/2020 (Actual)


                      04/30/2020                                                               /s/S. Gregory Hays
                           Date                                                                S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
              Case 18-66766-jwc                    Doc 220          Filed 05/27/20 Entered 05/27/20 13:44:18                                      Desc Main
                                                                   Document      Page 4 of 18
                                                              Form 2                                                                                    Exhibit B
                                                                                                                                                        Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              18-66766-JWC                                        Trustee Name:                       S. Gregory Hays (300320)
Case Name:             BEAUTIFUL BROWS LLC                                 Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***8624                                          Account #:                          ******8900 Checking
For Period Ending: 04/30/2020                                              Blanket Bond (per case limit): $30,203,000.00
                                                                           Separate Bond (if applicable): N/A

    1          2                        3                                           4                               5                    6                        7

  Trans.    Check or       Paid To / Received From           Description of Transaction            Uniform       Deposit           Disbursement          Account Balance
   Date      Ref. #                                                                               Tran. Code       $                     $

 09/19/19     {1}      Beautiful Brows, LLC               Transfer from East West Bank.           1290-010         305,928.30                                     305,928.30
                                                          Close out Chapter 11 Bank
                                                          Account.
 10/22/19     {1}      Beautiful Brows LLC                Transfer from East West Bank acct       1290-010              66.00                                     305,994.30
                                                          # 0381
 10/28/19     101      Bullseye Auction & Appraisal LLC   Auctioneer Commission and                                                          3,680.00             302,314.30
                                                          expenses paid per Order, Dkt #
                                                          162.
                                                          Auctioneer Commission paid per          3610-000
                                                          Order, Dkt # 162.
                                                                                    $3,180.00
                                                          Auctioneer expenses paid per            3620-000
                                                          Order, Dkt # 162.
                                                                                        $500.00
 11/05/19     {2}      First Data Coproration             Resolution of Adversary # 19-           1229-000          15,941.03                                     318,255.33
                                                          5118-jwc.
 12/10/19     102      S. Gregory Hays                    Chapter 11 Trustee commission                                                  28,507.70                289,747.63
                                                          and expenses, paid per Order, Dkt
                                                          # 205.
                       S. Gregory Hays                    Chapter 11 Trustee Commission,          6101-000
                                                          paid per Order, Dkt # 205.
                                                                                   $28,437.68
                       S. Gregory Hays                    Chapter 11 Trustee expenses,            6102-000
                                                          paid per Order, Dkt # 205.
                                                                                         $70.02
 12/10/19     103      Hays Financial Consulting, LLC     Chapter 11 accountant fees &                                                   30,050.77                259,696.86
                                                          expenses, paid per Order, Dkt #
                                                          204.
                       Hays Financial Consulting, LLC     Chapter 11 accountant fees, paid        6310-000
                                                          per Order, Dkt # 204.
                                                                                   $30,000.00
                       Hays Financial Consulting, LLC     Chapter 11 accountant expenses,         6320-000
                                                          paid per Order, Dkt # 204.
                                                                                         $50.77
 12/18/19     104      Jason L. Pettie, PC                Special Counsel to Chapter 11                                                  11,465.91                248,230.95
                                                          Trustee fees & expenses paid per
                                                          Order, Dkt # 206.
                                                          Special Counsel to Chapter 11           6210-000
                                                          Trustee fees paid per Order, Dkt #
                                                          206
                                                                                   $11,232.00
                                                          Special Counsel to Chapter 11           6220-000
                                                          Trustee expenses paid per Order,
                                                          Dkt # 206
                                                                                        $233.91
 01/20/20     105      Law Offices of Henry F. Sewell,    Final Chapter 11 fees for Attorney      6110-000                                   3,680.00             244,550.95
                       Jr., LLC                           for Trustee awarded per Order,
                                                          Docket # 211.
 01/30/20              Transition transfer Debit          Transition transfer debit. Transfer     9999-000                              244,550.95                      0.00
                                                          from Mechanics Bank account to
                                                          East West Bank account




                                                                                            Page Subtotals:     $321,935.33          $321,935.33


{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
              Case 18-66766-jwc                Doc 220       Filed 05/27/20 Entered 05/27/20 13:44:18                                Desc Main
                                                            Document      Page 5 of 18
                                                          Form 2                                                                            Exhibit B
                                                                                                                                            Page: 2
                                          Cash Receipts And Disbursements Record
Case No.:              18-66766-JWC                                 Trustee Name:                 S. Gregory Hays (300320)
Case Name:             BEAUTIFUL BROWS LLC                          Bank Name:                    Mechanics Bank
Taxpayer ID #:         **-***8624                                   Account #:                    ******8900 Checking
For Period Ending: 04/30/2020                                       Blanket Bond (per case limit): $30,203,000.00
                                                                    Separate Bond (if applicable): N/A

    1          2                    3                                      4                             5                     6                      7

  Trans.    Check or      Paid To / Received From       Description of Transaction    Uniform        Deposit             Disbursement        Account Balance
   Date      Ref. #                                                                  Tran. Code        $                       $


                                        COLUMN TOTALS                                                    321,935.33            321,935.33                 $0.00
                                              Less: Bank Transfers/CDs                                         0.00            244,550.95
                                        Subtotal                                                         321,935.33             77,384.38
                                              Less: Payments to Debtors                                                              0.00

                                        NET Receipts / Disbursements                                  $321,935.33              $77,384.38




{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                            ! - transaction has not been cleared
              Case 18-66766-jwc                      Doc 220        Filed 05/27/20 Entered 05/27/20 13:44:18                                  Desc Main
                                                                   Document      Page 6 of 18
                                                              Form 2                                                                                 Exhibit B
                                                                                                                                                     Page: 3
                                              Cash Receipts And Disbursements Record
Case No.:              18-66766-JWC                                       Trustee Name:                   S. Gregory Hays (300320)
Case Name:             BEAUTIFUL BROWS LLC                                Bank Name:                      East West Bank
Taxpayer ID #:         **-***8624                                         Account #:                      ******0036 Demand Deposit Account
For Period Ending: 04/30/2020                                             Blanket Bond (per case limit): $30,203,000.00
                                                                          Separate Bond (if applicable): N/A

    1          2                        3                                        4                              5                     6                        7

  Trans.    Check or       Paid To / Received From            Description of Transaction      Uniform       Deposit             Disbursement          Account Balance
   Date      Ref. #                                                                          Tran. Code       $                       $

 01/30/20              Transition Transfer Credit          Transition Transfer Credit.       9999-000          244,550.95                                      244,550.95
                                                           Transfer from Mechanics Bank
                                                           account to East West Bank
                                                           account
 03/31/20              East West Bank                      Bank and Technology Service Fee   2600-000                                     195.43               244,355.52
 04/10/20    1000      Krishnan Company                    2017 and 2018 amended             3410-000                                     850.00               243,505.52
                                                           corporate returns and 2017 1099
                                                           amendments. Paid per Order, Dkt
                                                           #217. Inv # 84556

                                            COLUMN TOTALS                                                      244,550.95                 1,045.43             $243,505.52
                                                    Less: Bank Transfers/CDs                                   244,550.95                     0.00
                                            Subtotal                                                                  0.00                1,045.43
                                                    Less: Payments to Debtors                                                                 0.00

                                            NET Receipts / Disbursements                                            $0.00              $1,045.43




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                  ! - transaction has not been cleared
             Case 18-66766-jwc                 Doc 220      Filed 05/27/20 Entered 05/27/20 13:44:18                               Desc Main
                                                           Document      Page 7 of 18
                                                       Form 2                                                                          Exhibit B
                                                                                                                                       Page: 4
                                       Cash Receipts And Disbursements Record
Case No.:           18-66766-JWC                                     Trustee Name:                     S. Gregory Hays (300320)
Case Name:          BEAUTIFUL BROWS LLC                              Bank Name:                        East West Bank
Taxpayer ID #:      **-***8624                                       Account #:                        ******0036 Demand Deposit Account
For Period Ending: 04/30/2020                                        Blanket Bond (per case limit): $30,203,000.00
                                                                     Separate Bond (if applicable): N/A

                                       Net Receipts:                 $321,935.33
                            Plus Gross Adjustments:                         $0.00
                           Less Payments to Debtor:                         $0.00
                 Less Other Noncompensable Items:                           $0.00

                                         Net Estate:                 $321,935.33




                                                                                                        NET                       ACCOUNT
                                 TOTAL - ALL ACCOUNTS                             NET DEPOSITS     DISBURSEMENTS                  BALANCES
                                 ******8900 Checking                                   $321,935.33         $77,384.38                     $0.00

                                 ******0036 Demand Deposit Account                             $0.00               $1,045.43          $243,505.52

                                                                                       $321,935.33                $78,429.81          $243,505.52




                 04/30/2020                                                  /s/S. Gregory Hays
                    Date                                                     S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
      Case 18-66766-jwc            Doc 220      Filed 05/27/20 Entered 05/27/20 13:44:18                  Desc Main
                                               Document      Page 8 of 18


                                                                                                                           Page: 1

                                                         Exhibit C
                                             Analysis of Claims Register
                                Case:18-66766-JWC                     BEAUTIFUL BROWS LLC
                                                                                 Claims Bar Date: 12/11/19


 Claim                Claimant Name/                  Claim Type/                  Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority               Date Filed                    Allowed          to Date        Balance

1        Ameris Bank                                 Secured                           $703,946.57           $0.00   $703,946.57
         Leo Story
                                                     10/15/18                          $703,946.57
         605 W. Highway 80
         Pooler, GA 31322
         <4210-000 Personal Property & Intangibles -
         Consensual Liens>
         , 100
         First position secured lender.
4        FC Marketplace, LLC                         Secured                           $327,798.78           $0.00   $327,798.78
         PO Box 3002
                                                     11/08/18                          $327,798.78
         Malvern, PA 19355-0701
         <4210-000 Personal Property & Intangibles -
         Consensual Liens>
         , 100
         The Trustee did not administer assets to which the creditor's claim would attach and/or creditor will be entitled to
         payment once the claim of Ameris Bank (POC#1) is paid in full.
12       Gwinnett Place Mall GA LLC                  Secured                            $41,846.10           $0.00     $41,846.10
         9101 Alta Dr., Suite 1801
                                                     02/21/19                           $41,846.10
         Las Vegas, NV 89145
         <4220-000 Personal Property & Intangibles -
         Non-consensual Liens>
         , 100
         The Trustee did not administer assets to which the creditor's claim would attach and/or creditor will be entitled to
         payment once the claim of Ameris Bank (POC#1) is paid in full.
ADM10 Hays Financial Consulting, LLC                Administrative                        $5,682.50          $0.00      $5,682.50
      2964 Peachtree Road, NW
                                                    04/29/20                              $5,682.50
      Suite 555
      Atlanta, GA 30305
      <3310-000 Accountant for Trustee Fees
      (Trustee Firm)>
      , 200

ADM11 Hays Financial Consulting, LLC            Administrative                              $30.15           $0.00         $30.15
      2964 Peachtree Road, NW
                                                04/29/20                                    $30.15
      Suite 555
      Atlanta, GA 30305
      <3320-000 Accountant for Trustee Expenses
      (Trustee Firm)>
      , 200




UST Form 101-7-TFR (5/1/2011)
       Case 18-66766-jwc           Doc 220      Filed 05/27/20 Entered 05/27/20 13:44:18                  Desc Main
                                               Document      Page 9 of 18


                                                                                                                           Page: 2

                                                          Exhibit C
                                             Analysis of Claims Register
                                Case:18-66766-JWC                      BEAUTIFUL BROWS LLC
                                                                                  Claims Bar Date: 12/11/19

 Claim                Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                      Claim Ref
  No.               <Category>, Priority               Date Filed                     Allowed          to Date        Balance

ADM12 Law Offices of Henry F. Sewell, Jr., LLC       Administrative                        $7,935.00          $0.00     $7,935.00
      2964 Peachtree Road NW, Ste 555
                                                     04/24/20                              $7,935.00
      Atlanta, GA 30305
      <3210-000 Attorney for Trustee Fees (Other
      Firm)>
      , 200

ADM7     Office of the US Trustee                    Administrative                         $325.00           $0.00       $325.00
          U.S. Trustee Payment Center
                                                     04/15/20                               $325.00
         P.O. Box 530202
         Atlanta, GA 30353-0202
         <2950-000 United States Trustee Quarterly
         Fees>
         , 200
         Fourth quarter 2019. Amount due per 4/15/20 email from Tom Dworschak.
ADM8     S. Gregory Hays                             Administrative                      $19,346.77           $0.00    $19,346.77
         2964 Peachtree Road, NW, Ste. 555
                                                     04/29/20                            $19,346.77
         Atlanta, GA 30305
         <2100-000 Trustee Compensation>
         , 200

ADM9     S. Gregory Hays                             Administrative                         $189.20           $0.00       $189.20
         2964 Peachtree Road, NW, Ste. 555
                                                     04/29/20                               $189.20
         Atlanta, GA 30305
         <2200-000 Trustee Expenses>
         , 200

AMD13 Law Offices of Henry F. Sewell, Jr., LLC       Administrative                         $105.00           $0.00       $105.00
      2964 Peachtree Road NW, Ste 555
                                                     04/24/20                               $105.00
      Atlanta, GA 30305
      <3220-000 Attorney for Trustee Expenses
      (Other Firm) >
      , 200

ADM1     S. Gregory Hays                             Administrative                      $28,437.68    $28,437.68           $0.00
         2964 Peachtree Road, NW, Ste. 555
                                                     04/29/20                            $28,437.68
         Atlanta, GA 30305
         <6101-000 Prior Chapter Trustee
         Compensation >
         , 300




UST Form 101-7-TFR (5/1/2011)
       Case 18-66766-jwc            Doc 220        Filed 05/27/20 Entered 05/27/20 13:44:18                Desc Main
                                                  Document     Page 10 of 18


                                                                                                                            Page: 3

                                                           Exhibit C
                                              Analysis of Claims Register
                                Case:18-66766-JWC                       BEAUTIFUL BROWS LLC
                                                                                   Claims Bar Date: 12/11/19

 Claim                 Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority               Date Filed                     Allowed          to Date        Balance

ADM2     S. Gregory Hays                           Administrative                             $70.02       $70.02            $0.00
         2964 Peachtree Road, NW, Ste. 555
                                                                                              $70.02
         Atlanta, GA 30305
         <6102-000 Prior Chapter Trustee Expenses>
         , 300

ADM3     Hays Financial Consulting, LLC               Administrative                      $30,000.00    $30,000.00           $0.00
         2964 Peachtree Road, NW
                                                      12/10/19                            $30,000.00
         Suite 555
         Atlanta, GA 30305
         <6310-000 Prior Chapter Accountant for
         Trustee Fees (Trustee Firm)>
         , 300

ADM4     Hays Financial Consulting, LLC               Administrative                          $50.77       $50.77            $0.00
         2964 Peachtree Road, NW
                                                      12/10/19                                $50.77
         Suite 555
         Atlanta, GA 30305
         <6320-000 Prior Chapter Accountant for
         Trustee Expenses (Trustee Firm) >
         , 300

ADM5     Law Offices of Henry F. Sewell, Jr., LLC     Administrative                        $3,680.00    $3,680.00           $0.00
         2964 Peachtree Road NW, Ste 555
                                                      01/20/20                              $3,680.00
         Atlanta, GA 30305
         <6110-000 Prior Chapter Attorney for Trustee
         Fees (Trustee Firm)>
         , 300

11-2     Town Center at Cobb, LLC                     Administrative                      $22,004.68           $0.00    $22,004.68
         225 West Washington Street
                                                      02/21/19                            $22,004.68
         Indianapolis, IN 46204
         <6920-000 Administrative Rent (post-petition
         storage fees, leases)>
         , 300

3-5P     Department of the Treasury                 Priority                              $19,305.32           $0.00    $19,305.32
         PO Box 7346
                                                    10/23/18                              $19,305.32
         Philadelphia, PA 19101-7346
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570
         Resolved per Order, Dkt # 214. $19,305.32 as priority claim and $2,195.15 as general unsecured claim.




UST Form 101-7-TFR (5/1/2011)
        Case 18-66766-jwc          Doc 220       Filed 05/27/20 Entered 05/27/20 13:44:18              Desc Main
                                                Document     Page 11 of 18


                                                                                                                        Page: 4

                                                          Exhibit C
                                               Analysis of Claims Register
                                Case:18-66766-JWC                     BEAUTIFUL BROWS LLC
                                                                               Claims Bar Date: 12/11/19

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

9P       GEORGIA DEPARTMENT OF REVENUE              Priority                            $5,079.39          $0.00     $5,079.39
         COMPLIANCE DIVISION, ARCS -
                                                    12/20/18                            $5,079.39
         BANKRUPTCY
         1800 CENTURY BLVD NE, SUITE 9100
         ATLANTA, GA 30345-3205
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

10-2P    Minal Patel                                Priority                          $13,650.00           $0.00    $13,650.00
         1995 N. Park Pl., Ste
                                                    02/05/19                          $13,650.00
         Ste. 565
         Atlanta, GA 30339
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $13650.00 Less Taxes = Net $13650.00]
16P      Pareen Patel                               Priority                          $13,650.00           $0.00    $13,650.00
         The Patel Law Group LLC
                                                    05/03/19                          $13,650.00
         1995 N. Park Pl. SE Ste 565
         Atlanta, GA 30339
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $13650.00 Less Taxes = Net $13650.00]
2        DLI Assets Bravo, LLC                      Unsecured                        $161,583.56           $0.00   $161,583.56
         110 N. Washington Street
                                                    10/19/18                         $161,583.56
         Suite 500
         Rockville, MD 20850
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3-5U     Department of the Treasury                 Unsecured                           $2,195.19          $0.00     $2,195.19
         PO Box 7346
                                                    10/23/18                            $2,195.19
         Philadelphia, PA 19101-7346
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Resolved per Order, Dkt # 214. $19,305.32 as priority claim and $2,195.15 as general unsecured claim.
5        Ascentium Capital                          Unsecured                        $105,465.92           $0.00   $105,465.92
         23970 Highway 59N
                                                    11/19/18                         $105,465.92
         Kingwood, TX 77339
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
        Case 18-66766-jwc          Doc 220       Filed 05/27/20 Entered 05/27/20 13:44:18              Desc Main
                                                Document     Page 12 of 18


                                                                                                                        Page: 5

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-66766-JWC                   BEAUTIFUL BROWS LLC
                                                                               Claims Bar Date: 12/11/19

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

6        American Express National Bank             Unsecured                         $29,363.27           $0.00    $29,363.27
         c/o Becket and Lee LLP
                                                    11/29/18                          $29,363.27
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

7        American Express National Bank             Unsecured                         $51,093.70           $0.00    $51,093.70
         c/o Becket and Lee LLP
                                                    11/29/18                          $51,093.70
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

8        Hoover Mall Limited, L.L.C.                Unsecured                        $295,610.42           $0.00   $295,610.42
         350 N. Orleans St., Suite 300
                                                    12/20/18                         $295,610.42
         Chicago, IL 60654-1607
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

9U       GEORGIA DEPARTMENT OF REVENUE              Unsecured                           $1,285.12          $0.00     $1,285.12
         COMPLIANCE DIVISION, ARCS -
                                                    12/20/18                            $1,285.12
         BANKRUPTCY
         1800 CENTURY BLVD NE, SUITE 9100
         ATLANTA, GA 30345-3205
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

10-2U    Minal Patel                                Unsecured                         $57,910.90           $0.00    $57,910.90
         1995 N. Park Pl., Ste
                                                    02/05/19                          $57,910.90
         Ste. 565
         Atlanta, GA 30339
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

11-2U    Town Center at Cobb, LLC                   Unsecured                        $206,189.44           $0.00   $206,189.44
         225 West Washington Street
                                                    02/21/19                         $206,189.44
         Indianapolis, IN 46204
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
       Case 18-66766-jwc           Doc 220       Filed 05/27/20 Entered 05/27/20 13:44:18              Desc Main
                                                Document     Page 13 of 18


                                                                                                                        Page: 6

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:18-66766-JWC                   BEAUTIFUL BROWS LLC
                                                                               Claims Bar Date: 12/11/19

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed         to Date         Balance

13       Arbor Place II LLC                         Unsecured                         $31,762.16           $0.00    $31,762.16
         736 Georgia Avenue Suite 300
                                                    02/25/19                          $31,762.16
         Chattanooga, TN 37402
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

14       Kena Patel                                 Unsecured                         $98,000.00           $0.00    $98,000.00
         Beth E. Rogers
                                                    03/22/19                          $98,000.00
         100 Peachtree Street, Suite 1950
         Atlanta, GA 30303
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

15       Vimal Ahuja                                Unsecured                        $138,779.38           $0.00   $138,779.38
         2500 Daniell's Bridge Road
                                                    04/12/19                         $138,779.38
         Building 200, Suite 3A
         Athens, GA 30606
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

16U      Pareen Patel                               Unsecured                         $81,850.00           $0.00    $81,850.00
         The Patel Law Group LLC
                                                    05/03/19                          $81,850.00
         1995 N. Park Pl. SE Ste 565
         Atlanta, GA 30339
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

17-2     Department of the Treasury                 Unsecured                              $0.00           $0.00         $0.00
         PO Box 7346
                                                    05/22/19                               $0.00
         Philadelphia, PA 19101-7346
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         POC 17-1 amended by POC 17-2 to $0.00.

18       Platinum Federal Credit Union              Unsecured                         $44,175.00           $0.00    $44,175.00
         40 Technology Parkway South Suite 300
                                                    07/02/19                          $44,175.00
         Peachtree Corners, GA 30092
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
      Case 18-66766-jwc             Doc 220      Filed 05/27/20 Entered 05/27/20 13:44:18               Desc Main
                                                Document     Page 14 of 18


                                                                                                                          Page: 7

                                                         Exhibit C
                                               Analysis of Claims Register
                                 Case:18-66766-JWC                   BEAUTIFUL BROWS LLC
                                                                                Claims Bar Date: 12/11/19

 Claim                 Claimant Name/                 Claim Type/                 Amount Filed/        Paid           Claim
                                                                    Claim Ref
  No.                <Category>, Priority              Date Filed                   Allowed          to Date         Balance

19       Ary Investments Inc.                        Unsecured                        $300,000.00           $0.00    $300,000.00
         8710 Glasgow Pointe
                                                     08/29/19                         $300,000.00
         Duluth, GA 30097
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

20       Gwinnett Place Mall GA LLC                  Unsecured                         $46,431.43           $0.00     $46,431.43
         9101 Alta Dr., Suite 1801
                                                     12/12/19                          $46,431.43
         Las Vegas, NV 89145
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620


                                                                                       Case Total:   $62,238.47     $2,832,589.95




UST Form 101-7-TFR (5/1/2011)
 Case 18-66766-jwc              Doc 220    Filed 05/27/20 Entered 05/27/20 13:44:18                         Desc Main
                                          Document     Page 15 of 18


                                     TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                Exhibit D


      Case No.: 18-66766-JWC
      Case Name: BEAUTIFUL BROWS LLC
      Trustee Name: S. Gregory Hays

                                                       Balance on hand:       $                             243,505.52

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                           Claim       Allowed           Interim           Proposed
  No.                                                        Asserted       Amount        Payments to            Payment
                                                                            of Claim             Date

  12         Gwinnett Place Mall GA LLC                      41,846.10      41,846.10                0.00            0.00
  1          Ameris Bank                                   703,946.57     703,946.57                 0.00      187,887.22
  4          FC Marketplace, LLC                           327,798.78     327,798.78                 0.00            0.00

                                                    Total to be paid to secured creditors:       $             187,887.22
                                                    Remaining balance:                           $              55,618.30

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                            Total            Interim          Proposed
                                                                          Requested          Payments            Payment
                                                                                               to Date

  Trustee, Fees - S. Gregory Hays                                           19,346.77                0.00       19,346.77
  Accountant for Trustee, Fees - Hays Financial Consulting, LLC              5,682.50                0.00        5,682.50
  Accountant for Trustee, Expenses - Hays Financial Consulting, LLC               30.15              0.00           30.15
  Fees, United States Trustee                                                  325.00                0.00          325.00
  Trustee, Expenses - S. Gregory Hays                                          189.20                0.00          189.20
  Attorney for Trustee Fees (Other Firm) - Law Offices of Henry F.           7,935.00                0.00        7,935.00
  Sewell, Jr., LLC
  Attorney for Trustee Expenses (Other Firm) - Law Offices of Henry            105.00                0.00          105.00
  F. Sewell, Jr., LLC
                        Total to be paid for chapter 7 administrative expenses:                  $              33,613.62
                        Remaining balance:                                                       $              22,004.68




UST Form 101-7-TFR(5/1/2011)
 Case 18-66766-jwc            Doc 220       Filed 05/27/20 Entered 05/27/20 13:44:18                          Desc Main
                                           Document     Page 16 of 18


           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                             Total             Interim        Proposed
                                                                           Requested           Payments          Payment
                                                                                                 to Date

  Prior Chapter Trustee Compensation - S. Gregory Hays                       28,437.68         28,437.68              0.00
  Prior Chapter Trustee Expenses - S. Gregory Hays                               70.02             70.02              0.00
  Prior Chapter Attorney for Trustee Fees (Trustee Firm) - Law Offices        3,680.00          3,680.00              0.00
  of Henry F. Sewell, Jr., LLC
  Prior Chapter Accountant for Trustee Fees (Trustee Firm) - Hays            30,000.00         30,000.00              0.00
  Financial Consulting, LLC
  Prior Chapter Accountant for Trustee Expenses (Trustee Firm) -                 50.77             50.77              0.00
  Hays Financial Consulting, LLC
  Administrative Rent (post-petition storage fees, leases) - Town            22,004.68                 0.00      22,004.68
  Center at Cobb, LLC

                      Total to be paid for prior chapter administrative expenses:                  $             22,004.68
                      Remaining balance:                                                           $                  0.00

            In addition to the expenses of administration listed above as may be allowed by the Court,
    priority claims totaling $51,684.71 must be paid in advance of any dividend to general (unsecured)
    creditors.
            Allowed priority claims are:
  Claim      Claimant                                 Allowed Amount         Interim Payments                   Proposed
  No.                                                        of Claim                  to Date                   Payment

  3-5P       Department of the Treasury                       19,305.32                    0.00                       0.00
  9P         GEORGIA DEPARTMENT OF                             5,079.39                    0.00                       0.00
             REVENUE
  10-2P      Minal Patel                                      13,650.00                    0.00                       0.00
  16P        Pareen Patel                                     13,650.00                    0.00                       0.00

                                                       Total to be paid for priority claims:       $                  0.00
                                                       Remaining balance:                          $                  0.00




UST Form 101-7-TFR(5/1/2011)
 Case 18-66766-jwc              Doc 220      Filed 05/27/20 Entered 05/27/20 13:44:18                  Desc Main
                                            Document     Page 17 of 18


              The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
              Timely claims of general (unsecured) creditors totaling $1,605,264.06 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                                Allowed Amount         Interim Payments              Proposed
  No.                                                        of Claim                  to Date              Payment

  2           DLI Assets Bravo, LLC                          161,583.56                    0.00                     0.00
  3-5U        Department of the Treasury                       2,195.19                    0.00                     0.00
  5           Ascentium Capital                              105,465.92                    0.00                     0.00
  6           American Express National Bank                  29,363.27                    0.00                     0.00
  7           American Express National Bank                  51,093.70                    0.00                     0.00
  8           Hoover Mall Limited, L.L.C.                    295,610.42                    0.00                     0.00
  9U          GEORGIA DEPARTMENT OF                            1,285.12                    0.00                     0.00
              REVENUE
  10-2U       Minal Patel                                     57,910.90                    0.00                     0.00
  11-2U       Town Center at Cobb, LLC                       206,189.44                    0.00                     0.00
  13          Arbor Place II LLC                              31,762.16                    0.00                     0.00
  14          Kena Patel                                      98,000.00                    0.00                     0.00
  15          Vimal Ahuja                                    138,779.38                    0.00                     0.00
  16U         Pareen Patel                                    81,850.00                    0.00                     0.00
  17-2        Department of the Treasury                           0.00                    0.00                     0.00
  18          Platinum Federal Credit Union                   44,175.00                    0.00                     0.00
  19          Ary Investments Inc.                           300,000.00                    0.00                     0.00
                            Total to be paid for timely general unsecured claims:                 $                 0.00
                            Remaining balance:                                                    $                 0.00

              Tardily filed claims of general (unsecured) creditors totaling $46,431.43 have been allowed and
      will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
      claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
      interest (if applicable).
              Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                                  Allowed Amount        Interim Payments              Proposed
  No.                                                          of Claim                 to Date              Payment

  20          Gwinnett Place Mall GA LLC                      46,431.43                    0.00                     0.00

                            Total to be paid for tardily filed general unsecured claims:          $                 0.00
                            Remaining balance:                                                    $                 0.00




UST Form 101-7-TFR(5/1/2011)
 Case 18-66766-jwc          Doc 220     Filed 05/27/20 Entered 05/27/20 13:44:18                  Desc Main
                                       Document     Page 18 of 18


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
